Citation Nr: 1624333	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a foot disability, to include flat feet and plantar fasciitis.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Although the issue certified to the Board was for flat feet, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran has a current diagnosis of bilateral hearing loss.

2.  The evidence does not demonstrate that the Veteran's tinnitus had its onset during active duty service, manifested within one year of separation of service, or is otherwise etiologically related to his active duty service.  

3.  The evidence does not demonstrate that the Veteran has a current diagnosis of a foot disability.  



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria to establish entitlement to service connection for a foot disability, to include flat feet and plantar fasciitis, have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a December 2008 letter.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the Veteran's claimed bilateral hearing loss, tinnitus, or foot disability.  With regard to the Veteran's claimed bilateral hearing loss and foot disability, the Board finds that as there is no evidence of a current disability, an examination is not required here, even under the low threshold of McLendon.  For similar reasons and applying McLendon, with regard to the Veteran's claimed tinnitus, the Board finds that there is no evidence of an indication that the Veteran's tinnitus may be associated with the Veteran's period of service, therefore an examination is not required here.

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A. Hearing Loss and Tinnitus

The Veteran generally asserts that his bilateral hearing loss and tinnitus developed as a result of his active duty service.  See November 2008 VA Form 21-526.  Specifically, the Veteran also argues that his bilateral hearing loss or tinnitus may be related to chronic ear, nose and throat issues.  See April 2010 Notice of Disagreement.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Personnel Actions Specialist.  Among other awards, he received an Expert Badge for the M16 Rifle.  

Service treatment records (STRs) document three complaints related to his ears for a right ear infection, both ears feeling blocked, and ringing in ears.  No diagnosis related to hearing loss or tinnitus was made.  See August 1982, September 1982 and November 1982 STRs.  The Veteran separated from his active duty service with normal ears clinical evaluation results, normal hearing for VA purposes, and no defects or diagnosis noted.  Upon his discharge, in a September 1984 report of medical history, the Veteran reported having ear, nose and throat trouble and affirmatively indicated that he did not know if he had hearing loss.  The examiner wrote that his ear, nose, and throat problems were tonsillitis since 1981.  

The record does not include any post-service treatment records related to hearing loss or tinnitus.  The Veteran affirmatively noted that his hearing loss and tinnitus was not being treated.  He stated that he did not seek treatment for tinnitus, because he understood there was no treatment.  See November 2008 VA Form 21-526 and April 2010 Notice of Disagreement.

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran does not have a current diagnosis for bilateral hearing loss.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in November 2008 and the evidence does not indicate that he has a current diagnosis for bilateral hearing loss.  

Despite the Veteran's competent assertions that he has hearing loss, the Veteran has not offered any competent and credible medical evidence to support his assertions.  The Veteran is not competent to diagnose such a medically complex disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, the Veteran, by his own admission, has not sought any treatment for hearing loss since his discharge.  Therefore, the Board finds that service connection for bilateral hearing loss is not warranted as there is no current diagnosis of a disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the Veteran's service connection claim for tinnitus, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim.  

As an initial matter, the Veteran is competent to provide a diagnosis for tinnitus.  

The Veteran suggests that his current tinnitus was related to his in-service ear, nose, and throat problems.  STRs document three distinct reports of ear problems, including ringing in ears, however, no diagnosis for tinnitus was made.  Indeed, all of these complaints occurred in 1982 and during his last two years in service, no further reports of ear-related problems were documented.  Notably, upon separation, the Veteran's reported ear, nose, and throat trouble was found to be related to his tonsillitis, and no distinct ear diagnosis was found.  A clinical evaluation of his ears was normal.  As such, the evidence during service does not show that the Veteran had any chronic ear-related problems.  Rather, the evidence suggests that any ear-related problems that the Veteran experienced during service had resolved upon separation.  

However, the Board finds that the Veteran, by virtue of his receiving an Expert Badge for the M16 Rifle, had some degree of noise exposure during his active duty service.  At discharge, the Veteran had normal hearing for VA purposes, which tends to suggest that his level of noise exposure was not severe enough to damage his ears.  

For the more than 30 years since his discharge, the Veteran admitted to not seeking any treatment for tinnitus.  Furthermore, the Veteran has not presented any objective evidence to show that his tinnitus is etiologically related to his active duty service.  

Based on the lack of any objective findings to show that the Veteran had noise exposure sufficient to damage his ears or separated from service with an ear-related condition, the Board concludes that the Veteran is not entitled to service connection for tinnitus on a direct basis.  

The Veteran is competent to report the history of his tinnitus symptoms and his history of treatment for his ears.  See Layno v. Brown, 6 Vet. App. at 470.  However, the Veteran is not competent to relate his current tinnitus to either his in-service noise exposure or his in-service ear problems.  Such assertions are too medically complex to be made on lay observation alone.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In addition, the Veteran did not specifically assert that he has had continuous symptoms of tinnitus since service.  Nevertheless, as there is a lack of any objective findings that the Veteran sustained any damage to his ears through illness or noise, any assertion of continuous tinnitus symptoms would be contradicted by the clinical evidence.  Thus, the Board finds that service connection would also not be warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307(a), for tinnitus, as an organic disease of the nervous system.  Here, the competent and credible evidence does not show that the Veteran's tinnitus manifested within one year after his separation.  There is no documented evidence of the Veteran's tinnitus symptoms and the Veteran did not specifically state when he noticed his tinnitus symptoms after service.  Therefore, the Board concludes that the Veteran is also not entitled to presumptive service connection for his tinnitus.

In summary, the Board finds that the Veteran is not entitled to service connection for his bilateral hearing loss or tinnitus on a direct or presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

B. Foot Disability

The Veteran contends that his current foot problems, generally described as flat feet or foot pain, are related to his in-service complaints.  In addition, the Veteran argues that his in-service calf pain was a symptom attributable to his foot problems.  See November 2008 VA Form 21-526 and April 2010 Notice of Disagreement.  

STRs document that the Veteran had a single complaint for right calf pain, which had almost resolved upon his clinic visit.  He reported that he had right calf pain every time he had to do a Brigade run.  He was diagnosed with right calf muscle strain.  See October 1981 STR.  Subsequent STRs do not document any further complaints, treatment, or diagnosis for any leg problems or foot problems.  At his September 1984 separation examination and associated report of medical history, the Veteran reported that he had been placed on profile, but did not know for what reason.  He also indicated that he had foot trouble.  The examiner wrote that the Veteran had foot pain, but no specific diagnosis was identified.  Upon physical examination, the examiner noted that there was no abnormality found.  Feet and lower extremities clinical evaluation results were normal.  

Post-service treatment records reflect that the Veteran received treatment for his right foot.  A September 1985 treatment record shows that the Veteran had a right foot plantar wart.  An April 1990 emergency care and treatment record documents that the Veteran complained of right foot pain after running which would radiate up into his calf area.  He reported having a history of flat feet.  No history of injury was noted.  He was diagnosed with sprain of the right calcaneus.  Five days later, the Veteran was referred to a podiatrist.  The Veteran explained that he had been experiencing right heel pain for the past nine months, that he first noticed the pain in the morning, and that it improved with ambulation.  He reiterated that running aggravated the pain.  Following an objective evaluation, the podiatrist diagnosed the Veteran with probable plantar fasciitis.  Subsequent available treatment records do not reflect any complaints, treatment, or diagnosis for foot-related problems.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran does not have a current diagnosis of a foot disability.  

As previously discussed above, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  While the Board is cognizant of the Veteran's complaints of foot symptoms, symptoms alone (such as pain), without any underlying malady, are not a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, supra.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, supra.  Since the Veteran filed his claim in November 2008, the evidence does not show the existence of a current foot disability diagnosis.  Accordingly, the Board finds that there is no evidence of a current disability for the Veteran's foot, and thus service connection is not warranted.

In summary, the Board finds that as the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a foot disability, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a foot disability, to include flat feet and plantar fasciitis, is denied.


REMAND

The Veteran contends that his currently diagnosed hypertension is related to his elevated blood pressure readings during and shortly following service.  See January 2009 statement and April 2010 Notice of Disagreement.  Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

STRs document that the Veteran had multiple elevated blood pressure readings at 140/78, 148/98 and 130/88 in October 1981; 130/98 in August 1982; and 132/90 in November 1982.  No diagnosis for hypertension was made during service.  

Within one year of service, private treatment records document that the Veteran also had elevated blood readings at 150/100 in February 1985; 160/78, 130/82, 132/90, and 130/90 in June 1985; 130/90 in September 1985; and 140/80 and 150/90 in December 1985.  In September 1985, the physician found that the Veteran was normotensive.  Subsequent private treatment records in 1987, 1990 and 1991 (130/90, 130/80 and 156/78, respectively) showed elevated blood pressure readings.  

Available private treatment records in 2006 and 2007 reflect that the Veteran was diagnosed with hypertension, which was being treated with medication.  

No VA examination to determine the etiology of the Veteran's currently diagnosed hypertension was provided.  The evidence shows that the Veteran had a history of elevated blood pressure readings during service and within one year of service.  Although the record does not include evidence of a diagnosis of hypertension until more than 30 years after service, and there was a determination within one year of service that the Veteran's blood pressure was normal, the evidence still suggests that the Veteran's in-service elevated blood pressure readings may be related to his currently diagnosed hypertension.  Therefore, a remand to provide a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records that are not currently of record, to include treatment records from Greenfield Family Medicine.  

2.  Only after receiving the above treatment records, to the extent available, schedule a VA examination to determine the nature and etiology of the Veteran's hypertension.  Provide the claims file, including a copy of this REMAND, for the examiner to review.  

After reviewing the claims file, the examiner should respond as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is etiologically related to his active duty service.

In providing the above requested opinion, the examiner should address the Veteran's elevated blood pressure readings during service (1981 to 1984) and within one year of separation from service (1985).

A complete rationale for any opinion expressed must be provided.  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


